DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. PCT/JP2018/037277, filed on Oct. 4, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-1 96075 filed 10/6/2017, which papers have been placed of record in the file.  
Claims 1-13 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2013/173929) in view of Muto et al. (US 2016/0222170). 
	Regarding claim 1: Ota is directed to a fluorinated copolymer composition comprising a copolymer having units based on tetrafluoroethylene and units based on propylene, (TFE / Pr), a copolymer of tetrafluoroethylene and units based on perfluoro(alkyl vinyl ether) ([0047] Ota). A copolymer of hexafluoropropylene and vinylidene fluoride is also disclosed at [0016] Ota. 
	An acid acceptor is disclosed ([0092] Ota). 
	Both silica and diatomaceous earth fillers are disclosed among a list of suitable possible fillers, although both hydrophobic silica and diatomaceous earth or hydrophobic silica having a specific surface area of at least 70 m2/g is not specifically mentioned. 
	Muto is directed to a fluorinated copolymer composition used in the automotive industry, comprising a hydrophobic silica filler having a surface area of 50 m2/g – 400 m2/g. One skilled in the art would have been motivated to have selected a hydrophobic silica having a surface area of 50 m2/g – 400 m2/g in Ota for improved strength ([0101] Muto). Therefore, it would have been obvious to one skilled in the art at the time the 
	Regarding claim 2: Muto is directed to a composition comprising a hydrophobic silica filler having a surface area of 50 m2/g – 400 m2/g. Given that diatomaceous earth is listed as an optional additive, the combination of Ota and Muto arrives at a composition that contains no diatomaceous earth. 
	Regarding claim 3: Muto is directed to a composition comprising a hydrophobic silica filler having a surface area of 50 m2/g – 400 m2/g. While diatomaceous earth is listed as an optional filler, it would have been obvious to one skilled in the art to have selected it since it is specifically listed as a suitable filler at [0092]. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition comprising both the hydrophobic silica and diatomaceous earth. 
	Regarding claims 4-5: A crosslinking agent of an organic peroxide is disclosed at [0075] Ota. 
	Regarding claim 6: A curing accelerator is disclosed ([0078] Ota).
	Regarding claim 7: A titanium oxide filler is disclosed at [0092] Ota.
	Regarding claim 8: Ota is directed to a fluorinated copolymer composition comprising a copolymer having units based on tetrafluoroethylene and units based on propylene, (TFE / Pr) ([0047] Ota).
	Regarding claim 9: Suitable acid acceptors include magnesium oxide ([0092] Ota).
Regarding claim 10: A laminate comprising a metal substrate is disclosed ([0169] Ota). 
	Regarding claims 11-12: The metal substrate can be in direct contact with the crosslinked rubber, or may include an adhesive layer between the crosslinked rubber and the metal ([0169] – [0172] Ota). 
	Regarding claim 13: A method for producing a metal rubber laminate comprising forming an adhesive layer on a metal substrate, forming a layer formed of the fluorinated copolymer composition on the adhesive layer, and crosslinking the layer formed of the composition is disclosed at [0172] and [0058] Ota. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764